                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TAWANDA HALL,

            Plaintiff,                            Case No. 18-cv-14086

v.                                                Paul D. Borman
                                                  United States District Judge

ANDY MEISNER, in his official
capacity as Oakland County Treasurer,
et. al.,

          Defendants.
_________________________________/

  ORDER DISMISSING ACTION FOR FAILURE TO RESPOND TO THE
 COURT’S SHOW CAUSE ORDER REQUIRING PLAINTIFF TO PROVIDE
SERVICE COPIES AND FOR FAILURE TO EFFECT SERVICE OF PROCESS

      Proceeding pro se, Plaintiff filed her original complaint in this action on

December 28, 2018 and sought to proceed in forma pauperis. (ECF No. 1.) The case

was originally assigned to United States District Judge George Caram Steeh and was

reassigned to this Court on January 22, 2019. (ECF No. 8.) Plaintiff filed an

Amended Complaint on February 4, 2014 (ECF No. 9), and this Court then issued an

Order for Plaintiff to demonstrate further her financial need to proceed in forma

pauperis. (ECF No. 10.) Plaintiff responded to the Court’s Show Cause Order on

February 20, 2019 (ECF No. 11) and filed a second Amended Complaint on February


                                        1
26, 2019 (ECF No. 12). The Court granted Plaintiff’s Application to Proceed

Without Prepayment of Fees on March 1, 2016, and in that Order directed Plaintiff to

present to the Clerk’s Office for service by the U.S. Marshals copies of her Complaint,

Summonses, and U.S.M. 285 Forms for each Defendant within fourteen days of that

Order. (ECF No. 16.) In the meantime, several Defendants (although not having been

served with the Complaint) filed a Motion to Dismiss the Complaint. (ECF No. 15.)

On March 26, 2019, Plaintiff filed a Notice of Voluntary Dismissal Without Prejudice

of certain non-moving Defendants (again none of whom had been served) (ECF No.

19) and on April 12, 2019, filed a Stipulation for Voluntary Dismissal With Prejudice

of the moving Defendants. (ECF No. 21, Stipulation of Voluntary Dismissal With

Prejudice.) Plaintiff’s voluntary dismissals left four remaining unserved Defendants

– (1) Andy Meisner, in his Official Capacity as Oakland County Treasurer, (2) the

County of Oakland, a municipal corporation, (3) Mitchell Simon, personally and in

his Official Capacity and Treasurer of Southfield Non Profit Housing Corporation,

and (4) Habitat for Humanity.

      On April 25, 2019, the Court’s docket having reflected that no summonses had

issued or complaints been served, the Court issued an Order to the Plaintiff to show

cause why the case should not be dismissed for failure to comply with the Court’s

March 1, 2019 Order requiring presentment to the Clerk’s Office of service papers.


                                          2
(ECF No. 22.) To date, nearly four months later, Plaintiff has failed to respond to the

Show Cause Order.

      Accordingly, this action is DISMISSED WITHOUT PREJUDICE pursuant to

Fed. R. Civ. P. 4(m) (requiring dismissal of action without prejudice if service of

process is not effectuated within 90 days of the filing of the complaint, absent a

showing of good cause), and E.D. Mich. L.R. 41.2 (allowing entry of an order of

dismissal of an action if “the parties have taken no action for a reasonable time”

absent a showing of good cause). Plaintiff, who has demonstrated her familiarity with

the process for filing matters in this Court, having failed to respond to the Court’s

April 25, 2019 Show Cause Order has failed to demonstrate good cause for her failure

to effectuate service on the remaining Defendants. Therefore, it is ORDERED that

this action is DISMISSED WITHOUT PREJUDICE for failure to effectuate service

of process and failure to take any action for a significant period of time.

IT IS SO ORDERED.

                                               s/Paul D. Borman
                                               Paul D. Borman
                                               United States District Judge

Dated: August 16, 2019




                                           3
